UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7652


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAR TURNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:08-cr-00015-RJC-3)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamar Turner, Appellant Pro Se. William A. Brafford, David Alan
Brown,   Sr.,   Cortney  Escaravage,   Assistant  United   States
Attorneys,   Charlotte,  North   Carolina;  Amy  Elizabeth   Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamar   Turner     appeals        the   district     court’s   order

denying his motion to receive credit for jail time.                     We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court without

prejudice to Turner’s right to seek relief from the Bureau of

Prisons or by a 28 U.S.C.A. § 2241 (West 2000 & Supp. 2012)

petition.     United      States    v.   Turner,    No.   3:08-cr-00015-RJC-3

(W.D.N.C.   Aug.    29,    2012).        We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                         2